Citation Nr: 1213061	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-31 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for hemorrhoids, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to March 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In connection with his appeal the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims files.

When this case was most recently before the Board in May 2011, it was decided in part and remanded in part for further development.  It has since been returned to the Board for further appellate action.

The issue of entitlement to an increased rating for cervical spine disability has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

The Board finds additional development is warranted before the Board decides the claim for an increased disability rating for hemorrhoids.

In response to the Board's May 2011 remand, the Veteran was afforded a VA examination in July 2011.  However, the examination report does not indicate whether the Veteran currently has secondary anemia, a criteria used to evaluate hemorrhoids, both external and internal, under Diagnostic Code 7336 of VA's Schedule for Rating Disabilities.  38 C.F.R. § 4.114.  

Furthermore, the July 2011 examiner submitted an addendum opinion in September 2011 in which she stated that the Veteran's present hemorrhoids were not related to the previously service-connected hemorrhoids; the service-connected hemorrhoids resolved as of 2003; the current hemorrhoid was a new occurrence and was not related to the service-connected hemorrhoid.

The Board notes that the Veteran is service-connected for hemorrhoids in a systemic manner, not as related to one or more specific hemorrhoids.  Therefore, classification of each hemorrhoid as outlined in the September 2011 is not necessary.

In short, the Veteran has not been given an adequate examination.  Thus, he must be afforded another VA examination, the report of which complies with the Board's remand instructions.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded an examination by a different physician than the one who conducted an examiner with sufficient expertise to determine the current degree of severity of his service-connected hemorrhoids.  The claims folders must be made available to and reviewed by the examiner. 

All indicated studies should be performed, to specifically include testing to determine whether the Veteran has secondary anemia. 

The examiner should note specific findings, or lack thereof, with respect to the frequency of recurrence, whether the Veteran's hemorrhoids are considered large or thrombotic, whether they are irreducible, whether there is excessive redundant tissue, persistent bleeding, anal fissures, or secondary anemia. 

The examiner should also provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work. 

The rationale for all opinions expressed should be provided. 

2.  The RO or AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or AMC should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

